Citation Nr: 0033573	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-10 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for essential tremors of 
the hands, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1977, and from March 1985 to July 1996.  He also 
served in the National Guard from February 1978 to March 
1985. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The 
development requested by the Board in prior remands has been 
accomplished, and this case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Tremors in the veteran's hands are not associated with 
neurologic deficits or limitation of wrist motion and do not 
result in more than mild disability, and are most 
appropriately rated as analogous to Chorea. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tremors 
of the hands are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.20, 4.124a, Diagnostic 
Code (DC) 8199-8106-8105 (2000).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In rating a disability that is not listed in the Ratings 
Schedule, it is permissible to rate that disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992). 

Mild disability due to Huntington's or Sydenham's Chorea 
warrants a 10 percent disability rating.  38 C.F.R. § 4.124a, 
DC 8105, 8106.  Moderate disability due to Huntington's or 
Sydenham's Chorea warrants a 30 percent disability rating.  
Id. 

With the above legal criteria in mind, the relevant facts and 
procedural history will be summarized.  Service connection 
was granted for, among other disabilities, essential tremors 
in the hands by a January 1997 rating decision.  A 
noncompensable rating was assigned by analogy to DC 8712 
(neuralgia).  The rating was increased to 10 percent, by 
analogy to Huntington's Chorea under DC 8106, by a November 
1999 rating decision. 

As directed by the Board in its May 2000 Remand, a VA 
physician reviewed the evidence of record contained in the 
claims file to determine whether the service-connected hand 
tremors were more analogous to neuritis or neuralgia.  This 
physician concluded in August 2000 that the veteran's tremors 
were more accurately described as being analogous to a Chorea 
than neuritis.  Thus, the Board finds that the choice of 
diagnostic codes to rate the hand tremors by the RO was 
correct. 

Turning to the question of the proper rating under DC 8106, 
the veteran testified at a May 1997 hearing that the tremors 
in his hands were "minimal," but that he cannot pick up a 
cup of coffee without spilling it or write his name in a 
legible fashion.  A December 1996 VA examination report 
concluded that the veteran's hand tremor was "mild," and 
that the disability associated with this condition was 
minimal.  The tremors were not described as necessitating any 
abnormal compensatory movements.  More recently, following a 
September 1999 VA examination, the tremors in the hands were 
not described as involving any "gross jerky movements," and 
the examiner again described the disability in the hands as 
mild.  Further demonstrating the mild nature of the 
disability in the hands, an October 1999 VA examination 
revealed a normal range of wrist motion and no neurologic 
deficits.  

Applying the pertinent legal criteria to the facts summarized 
above, the most probative evidence to consider are the most 
recent VA examination reports cited above.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  As these reports clearly 
demonstrate, there is no more than "mild" disability 
associated with the tremors in the veteran's hands.  As such, 
a rating in excess of 10 percent under DC 8106 cannot be 
assigned.  The veteran's testimony and contentions in this 
regard have been considered, but are outweighed by the more 
probative "negative" clinical evidence cited above.  See 
Francisco, 7 Vet. App. at 55; Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected hand tremors is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the extensive 
development accomplished in this case, to include the medical 
examinations and opinions discussed above, the Board 
concludes that the additional delay in the adjudication of 
this case which would result from another remand would not be 
justified.  The veteran has been provided with sufficient 
notice as to the evidence necessary to support his claim, and 
there is no indication that there is any other evidence to be 
obtained or development to be accomplished which would assist 
in the adjudication of the veteran's claim.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for essential 
tremors of the hands is denied.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 

